Ford, Judge:
The above case has been submitted for decision upon a written stipulation entered into by and between counsel for the respective parties which reads as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, subject to the approval of the court, that the items identified on the invoices under the entries covered by the above-named protest as blade heaters, heaters or heater units, and which have been marked “A” and initialed L by Import Specialist Anthony Lubrano and which were classified under Item 688.40 Tariff Schedules of the United States, with duty at 11.5% consist of electrically operated articles designed to prevent the formation of ice on the lead edge of propeller blades 'by means of a combination of heat and mechanical pulsations, which are used only on aircraft propeller parts of aircraft, not otherwise provided for in a specific provision of the Tariff Schedules.
The protest is limited to the claim for classification under tariff item 694.60.
The above protest is submitted for decision upon this stipulation.
Accepting the foregoing stipulation of fact, we find and hold that the items of merchandise marked “A” and initialed on the invoices by the designated import specialist consist of electrically operated articles designed to prevent the formation of ice on the lead edge of propeller blades. Therefore, the claim in the protest that said mer*97chandise is properly dutiable at tbe rate of 10 per centum ad valorem under tbe provisions of item 694.60, Tariff Schedules of- tbe United States, as aircraft and parts thereof, other, is sustained.
Judgment will be entered accordingly.